Citation Nr: 0805829	
Decision Date: 02/20/08    Archive Date: 03/03/08

DOCKET NO.  99-08 706A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for residuals of a 
circumcision.

2.  Entitlement to an initial evaluation greater than 20 
percent for instability of the right knee, including 
consideration of entitlement to extraschedular evaluation for 
instability.

3.  Entitlement to an initial evaluation greater than 20 
percent for limitation of motion of the right knee, including 
consideration of entitlement to extraschedular evaluation for 
limitation of motion.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. W. Harley, Associate Counsel


INTRODUCTION

The veteran had active service from September 1990 through 
September 1994.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.

The issue of entitlement to an initial evaluation greater 
than 20 percent for limitation of motion of the right knee, 
including consideration of entitlement to extraschedular 
evaluation for limitation of motion is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  Competent medical evidence establishes that the veteran 
has current erectile dysfunction due to his in-service 
circumcision.

2.  Competent medical evidence shows that the veteran has 
mild, occasional instability of the right knee, but there is 
no evidence to suggest that the instability has been severe 
at any time since service.



CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for 
residuals of a circumcision are met.  38 U.S.C.A. § 1110 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.303(a) (2007).  

2.  The criteria for an initial rating in excess of 20 
percent for service-connected instability of the right knee, 
including consideration of entitlement to extraschedular 
evaluation for instability, are not met.  38 U.S.C.A. § 1155 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.321(b)(1), 4.71a, 
Diagnostic Code 5257 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for residuals of an 
in-service circumcision.  To establish service connection, 
the record must contain (1) medical evidence of a current 
disability, (2) medical evidence, or in certain 
circumstances, lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  In other words, entitlement to service 
connection for a particular disability requires evidence of 
the existence of a current disability and evidence that the 
disability resulted from a disease or injury incurred in or 
aggravated during service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303(a).  See also Pond v. West,  
12 Vet. App. 341, 346 (1999).  

In this case, an in-service occurrence is not at issue. The 
service medical records show that the veteran did receive 
circumcision during service.  October 1993 records show his 
initial request for this procedure due to irritation.  The 
question here is whether he has a current disabling condition 
as a result of the in service "incurrence" of a 
circumcision.

The Board remanded this matter in October 2005 for a medical 
examination and opinion.  The May 2006 examiner stated that 
the veteran had no recurrent infections, renal colic, acute 
nephritis, urinary tract disease, malignancy, 
catheterization, or drainage.  However, physical examination 
revealed that the skin on the posterior portion of the glans 
penis appears intact and "somewhat more than usual from a 
circumcision."  The examiner also noted that on the "dorsal 
portion of the penis where the scar tissue is the skin from 
the shaft of the penis is very tight."  He opined that it is 
"understandable that when he gets an erection he has severe 
pain."  The final diagnosis was as follows:  "It appears to 
be that the circumcision had taken a little too much foreskin 
on the dorsal portion of the penis and not enough on the 
ventral portion of the penis.  Thus, when the veteran gets an 
erection he has severe pain and it causes him to have 
erectile dysfunction."  

This opinion clearly establishes a current disability, 
erectile dysfunction, directly related to the in-service 
circumcision procedure.  There is no question that this 
veteran's erectile dysfunction warrants service connection 
under 38 C.F.R. § 3.303.  The examiner's September 2006 
addendum is given no probative value, as the opinion that the 
"current residuals of the veteran's circumcision are the 
usual effects of circumcision" is without any basis or 
explanation.  There is nothing in the report to support a 
showing that severe pain upon erection and erectile 
dysfunction are normal residuals of circumcision.  The 
veteran's claim is granted.

A discussion addressing whether VA's duties to notify and 
assist the veteran have been complied with regarding this 
service connection claim is not warranted.  To the extent 
necessary, VA has fulfilled its duties to notify and to 
assist the veteran in the development of his claim.  See 38 
U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2005).  In light of the determinations reached 
in this case, no prejudice will result to the veteran by the 
Board's consideration of this appeal at this time.  Bernard 
v. Brown, 4 Vet. App. 384, 393-94 (1993).

Instability of the Right Knee
The veteran is seeking an initial rating in excess of 20 
percent for his service-connected instability of the right 
knee.  Disability evaluations are determined by the 
application of VA's Schedule for Rating Disabilities, which 
sets forth separate rating codes for various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Evidence to be 
considered in the appeal of an initial rating is not limited 
to that reflecting the then current severity of the disorder.  
Fenderson v. West, 
12 Vet. App. 119 (1999).  A disability must be considered in 
the context of the whole recorded history.  

The veteran is presently rated as 20 percent disabled for 
instability to the right knee under 38 C.F.R. § 4.71a, 
Diagnostic Code (DC) 5257.  For an increase to 30 percent, 
the competent medical evidence must establish that the right 
knee disability is manifested by severe recurrent subluxation 
or instability.  Id.  

The evidence of record includes both VA and private treatment 
records, as well as four VA examinations.  Outpatient MRI's 
and x-rays lend no support to the notion of instability.  
Outpatient treatment notes have been reviewed in full and 
complaints of pain and stiffness are shown throughout.  March 
1995 handwritten outpatient notes specifically report that 
there is no instability at that time.  An August 2000 private 
treatment record shows that the knee was "stable" at that 
time.  

The April 1998 VA examination report documents the right knee 
pain and giving way.  Occasional right knee instability was 
noted, yet the veteran ambulated without any assistive device 
at that time.

The March 2000 VA examination report documents the veteran's 
complaints of intermittent stiffness, swelling and giving 
way.  The veteran reported at that time that he had 
previously worn a brace, but did not at that time.  He 
reported ambulating without any assistive device.  The 
examiner noted "occasional" knee instability.

In June 2004, the veteran was afforded another VA knee 
examination.  The veteran again reported that his right knee 
occasionally gives way and locks.  Mild instability is 
reported by the examiner at that time.

Finally, in May 2006, the veteran reported "no dislocation, 
subluxation or inflammatory arthritis."  The examiner 
reported that the "instability of the right knee has become 
more unstable," yet there were no descriptors suggesting 
that the instability is currently severe.  In this most 
recent report, there is nothing suggesting the use of a brace 
or assistive device and the veteran reported no incidents of 
falling or subluxation.  

To summarize, the veteran's right knee instability has been 
characterized throughout the record as "mild" and 
"occasional."  Again, the evidence must show that the 
instability is "severe" for an increase under DC 5257.  
Words such as "moderate," "moderately severe" and "severe" 
are not defined in the VA Schedule for Rating Disabilities 
(Rating Schedule). Rather than applying a mechanical formula, 
the Board must evaluate all of the evidence to the end that 
its decisions are "equitable and just." See 38 C.F.R. § 4.6. 
Use of terminology such as "severe" by VA examiners and 
others, although evidence to be considered by the Board, is 
not dispositive of an issue. All evidence must be evaluated 
in arriving at a decision regarding an increased rating. See 
38 C.F.R. §§ 4.2, 4.6.  In this case, the record in its 
entirety has been reviewed.  It is essentially devoid of 
evidence of severe instability of the right knee at any time.  
There is nothing of record to warrant a rating in excess of 
20 percent under DC 5257.  As the preponderance of the 
evidence is against this claim, the benefit of the doubt 
doctrine is not for application. See generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 
Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  

In addition, on review of the veteran's contentions, the 
Board notes that there is insufficient evidence of unusual or 
exceptional circumstances, such as marked interference with 
employment or frequent periods of hospitalization related to 
this service-connected disorder, which would take the 
veteran's case outside the norm so as to warrant an 
extraschedular rating. 38 C.F.R. § 3.321(b)(1). Ordinarily, 
the VA Schedule for Rating Disabilities will apply unless 
there are exceptional or unusual factors that would render 
application of the schedule impractical. 
See Fisher v. Principi, 4 Vet. App. 57, 60 (1993). In this 
case, the veteran reported that he has missed work secondary 
to knee and shoulder pain.  See August 2000 statement.  
However, he failed to respond to November 2005 VA request for 
information to help establish that his right knee disability 
markedly interfered with this work.  Because the record is 
devoid of evidence of unusual or exceptional circumstances, 
this matter does not warrant extraschedular consideration.

This veteran's claim is denied.

Duties to Notify and Assist
VA has a duty to notify and assist the veteran in 
substantiating his claims for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
veteran and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform 
the veteran of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the veteran is expected to 
provide; and must (4) ask the veteran to provide any evidence 
in his possession that pertains to the claim in accordance 
with 38 C.F.R. § 3.159(b)(1).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the 
agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.

Here, the veteran is challenging the initial evaluation and 
effective date assigned following the grant of service 
connection.  In Dingess, the Court held that in cases where 
service connection has been granted and an initial disability 
rating and effective date have been assigned, the typical 
service-connection claim has been more than substantiated, it 
has been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled. Id. at 490-91.  Also, 
because Fenderson v. West, 
12 Vet. App. 119, 126 (1999) held that a claim for an initial 
disability rating is distinct from a claim for increased 
rating, the notice requirements of 
Vazquez-Flores v. Peake, No. 05-0355 (U.S. Vet. App. January 
30, 2008) are not applicable to the present claim.  Thus, 
because the notice that was provided before service 
connection was granted was legally sufficient, VA's duty to 
notify in this case has been satisfied.

VA nonetheless has a duty to assist the veteran in 
substantiating his claim under  
38 C.F.R. § 3.159(c), (d) (2007).  Here, the veteran's 
statements, his service medical records, and VA and 
outpatient treatment records have been associated with the 
claims folder.  The veteran was afforded a Board hearing, and 
the hearing transcript is of record.  The veteran has been 
afforded four VA examinations and the reports are also in the 
claims folder.  The veteran has not notified VA of any 
additional available relevant records with regard to his 
claim.  In fact, in a November 2007 statement, he indicated 
that he had no additional evidence to submit.  VA has done 
everything reasonably possible to assist the veteran.  A 
remand for further development of this claim would serve no 
useful purpose.  VA has satisfied its duty to assist the 
veteran and further development is not warranted. 

ORDER

Entitlement to service connection for erectile dysfunction, 
claimed as residuals of a circumcision, is granted.

Entitlement to an initial rating in excess of 20 percent for 
instability of the right knee, including consideration of 
entitlement to extraschedular evaluation is denied.


REMAND

The issue of entitlement to an increased initial rating for 
limitation of motion of the right knee is not yet ready for 
appellate review.  In the October 2005 Board remand, the RO 
was ordered to obtain a VA examination for this disability.  
In particular, the Board took issue with the June 2004 
examination report, which described the physical examination 
including 10 repetitions of flexion of the right knee to have 
"increased the pain to 20 percent."  It was unclear to the 
Board then and is unclear to the Board now what that 
statement means.

In evaluating the veteran's claim for an increase based upon 
limitation of motion, the Board must consider whether a 
higher disability evaluation is warranted on the basis of 
functional loss due to weakness, fatigability, 
incoordination, or pain on movement of a joint under 38 
C.F.R. §§ 4.40 and 4.45 (2005); 
see DeLuca v. Brown, 8 Vet. App. 202 (1995). Functional loss 
contemplates the inability of the body to perform the normal 
working movements of the body with normal excursion, 
strength, speed, coordination and endurance, and must be 
manifested by adequate evidence of disabling pathology, 
especially when it is due to pain. 38 C.F.R. § 4.40 (2007). A 
part that becomes painful on use must be regarded as 
seriously disabled. Id.; see also DeLuca. As regards the 
joints, factors to be evaluated include more movement than 
normal, weakened movement, excess fatigability, 
incoordination, and pain on movement. 38 C.F.R. § 4.45(f) 
(2007).

A statement that repetitive use "increased the pain to 20 
percent" is useless with regard to an analysis under DeLuca.  
The Board remand required a VA physician to explain the vague 
statement made in the June 2004 report.  The May 2006 VA 
examination report, however, is entirely without any analysis 
of functional loss due to weakness, fatigability, 
incoordination, or pain on movement of a joint.  The RO did 
not require an addendum to develop this question.  As such, 
the August 2004 Board order has not been complied with.  If 
any action required by a remand is not undertaken, or is 
taken in a deficient manner, appropriate corrective action 
should be undertaken.  While the Board regrets the delay, 
another remand is required.  
See Stegall v. West, 11 Vet. App. 268 (1998).  

Accordingly, the case is REMANDED for the following action:

1. Obtain an addendum to the May 2006 VA 
examination report that adequately 
discusses the DeLuca standards of 
functional loss due to weakness, 
fatigability, incoordination, or pain on 
movement of the right knee.  If the 
addendum cannot be obtained without 
additional physical examination, then 
schedule the veteran for an additional VA 
examination.  Associate all findings with 
the claims folder.

2.  Readjudicate the veteran's claim for 
an increased initial rating for limitation 
of motion of the right knee, including 
consideration of entitlement to 
extraschedular evaluation.  If the 
benefits sought on appeal remain denied, 
the veteran and his accredited 
representative should be issued a 
supplemental statement of the case (SSOC) 
and given a reasonable opportunity to 
respond.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


